PER CURIAM.
This appeal is from an order of the trial court, entered after an evidentiary hearing, denying the appellant’s fourth motion filed under Rule 1.850 CrPR, 33 F.S.A., for relief from a conviction for statutory rape. The indictment on which conviction was based charged the defendant with having committed statutory rape upon a child under 10 years of age, who was shown to have been his daughter. Initially the defendant pleaded not guilty. When called to trial he changed his plea to guilty. He was so adjudged, and was given a life sentence which he is now serving.
The grounds presented on the present motion for relief under Rule 1.850 CrPR are that his plea of guilty was improperly accepted by the court and was not voluntary, and that he was not properly represented by counsel in connection therewith. Upon examining the record of the proceedings held in the trial court on this motion for relief, we conclude that the trial judge was eminently correct in denying the motion. The same grounds were asserted and rejected on a prior motion. That ruling was appealed, and was affirmed by this court. See Grayer v. State, Fla.App.1968, 214 So.2d 765. Moreover, regarding the contention of the appellant that his guilty plea was not voluntary, the record of the proceedings of the circuit court, at the time of the change of plea by the defendant from not guilt to guilty, shows that the trial court made a searching inquiry as to the voluntariness thereof, in the course of which the significance and legal effect of the plea were duly made known to the defendant. See Garcia v. State, Fla.App.1969, 228 So.2d 300.
Affirmed.